Citation Nr: 1226020	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-10 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 15, 2011.

3.  Entitlement to an evaluation in excess of 50 percent for PTSD since August 15, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active duty from June 2003 to November 2003 and August 2004 to January 2006 and periods of unverified active duty for training and inactive duty training.  He received the Combat Action Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

On February 2, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to service connection for depression is requested.

The RO also granted service connection for PTSD and assigned a 10 percent evaluation, effective January 23, 2008.  In a January 2012 rating decision, the RO increased the evaluation for PTSD to 30 percent disabling, effective January 23, 2008, and 50 percent disabling, effective August 15, 2011.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, this claim remains in controversy since less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2012, the Veteran testified at a Board hearing at the RO.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an unappealed September 2006 rating decision, the RO denied service connection for a right knee disability on the basis that the Veteran's right knee pain was not a disability.

2.  Evidence added to the record since the September 2006 rating decision includes supplemental service records and VA treatment records.

3.  During the period prior to August 15, 2011, the Veteran's PTSD was manifested by irritability, panic attacks, anxiety, and social avoidance, with Global Assessment of Functioning (GAF) scores between 48and 70, reflective of no more than serious symptomatology, productive of occupational and social impairment with reduced reliability and productivity.

4.  During the entire period since August 15, 2011, the Veteran's PTSD is manifested by a depressed mood, mild memory loss, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control, with GAF scores of 60 and 65, reflective of no more than no more than mild to moderate symptomatology, productive of reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision which denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  New and material evidence has been received, and the claim for entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  During the entire period prior to August 15, 2011, the criteria for an evaluation of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411 (2011).

4.  During the entire period since August 15, 2011, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) described the more extensive notice required in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed VCAA notice requirements in the context of a request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

In March 2008, prior to the initial adjudication of the claim, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claims and its duty to assist him in substantiating his claims under the VCAA. The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  The Veteran was also informed of what new and material evidence could be submitted to reopen his claim for service connection for right knee disability, what type of evidence would qualify as "new" evidence, and per the requirements set forth in Kent, specifically informed him of what evidence would be necessary to substantiate the element or elements required to establish the claim that was found insufficient in the previous denial.

With respect to the issue of an increased initial evaluation for service-connected PTSD, because the May 2008 rating decision granted service connection for such disability, such claim is now substantiated.  As a result, his filing of a Notice of Disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  See Dingess, 19 Vet. App. at 491.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here because a March 2008 VA letter and the February 2009 Statement of the Case (SOC) provided the Veteran with rating criteria for mental disorders.  Thus, he has been informed of what is needed to achieve a higher schedular rating for his service-connected PTSD.

Moreover, it is noted that in the March 2012 Board hearing, in an off-the-record discussion, a discussion was held as to the specific type of evidence that the Veteran could obtain and submit in support of his claim.  These actions supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Thus, it is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claims.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (the Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim). 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), and VA treatment records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The record does not show that the Veteran has been provided a VA examination or opinion with respect to his new and material evidence claim; however, VA does not have a duty to provide a VA examination if the claim is not reopened, which is the case in the decision below.  The VCAA explicitly states that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(iii).

VA examinations were obtained for the Veteran's PTSD.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiner.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the PTSD issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II. Applicable Legal Criteria and Analysis

A.  New and Material Evidence/Service Connection-Right Knee

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2011), a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts that new and material evidence has been submitted to reopen his claim for entitlement to service connection for a right knee disability.  The record reflects that in a September 2006 determination, the RO denied service connection for such disability on the basis that the Veteran's service treatment records showed no observation, treatment, or diagnosis of a right knee disability.  No appeal was taken from that determination, and there has been no allegation of CUE in that regard.  As such, it is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the September 2006 RO denial includes service personnel records and service treatment records from the Veteran's period of active duty service (January 2003 to November 2003 and August 2004 to January 2006), including November 2005 and December 2005 Reports of Medical Assessment and Post Deployment Health Assessments which fail to show that the Veteran complained of, or sought treatment for a right knee disability.  The evidence also includes a January 2006 VA examination report in which the Veteran reported no history of an in-service right knee injury and did not complain of any current right knee symptomatology.  The examiner did not diagnose any right knee disability.
 
The evidence received since the final September 2006 RO decision includes service personnel and treatment records from the Veteran's service in the National Guard in 2008 and 2009.  Also of record are VA outpatient treatment records showing a diagnosis of right knee arthrosis and a June 2011 VA examination report discussing the etiology of the Veteran's right knee disability.

Of particular interest in this case is the recent VA examination report which indicates a diagnosis of degenerative joint disease of the right knee.  The evidence of record at the time of the 2006 decision revealed no current right knee disability.  Accordingly, the Board concludes that the evidence received subsequent to the September 2006 rating decision, considered in conjunction with the record as a whole, is new and material and the claim for service connection for a right knee disability is reopened.

B.  Increased Rating-PTSD

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3. 

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411, a 30 percent evaluation contemplates PTSD manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events. 

A 50 percent requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).
The record reflects that in a May 2008 rating decision, the RO granted service connection for PTSD, effective from January 23, 2008.  At that time, a 30 percent evaluation was assigned.  Subsequently, in a January 2012 rating decision, the RO assigned a 50 percent evaluation from August 15, 2011.  Therefore, the analysis below will address both periods.

1.  Prior to August 15, 2011

For the period prior to August 15, 2011, the Veteran's PTSD is currently assigned a 30 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Codes 9411.  

The record reflects that during this period the Veteran's mental health was evaluated on several occasions, including on VA examination in 2008 and 2009. 

VA outpatient treatment records dated in 2008 show that examiners described the Veteran's personal hygiene as good and appropriately groomed.  Examiners also reported that the Veteran was oriented to time, person, and place, had coherent and goal-directed thought processes, fair to good insight and judgment, a congruent, euthymic affect and a good memory.  Examiners also reported that the Veteran denied experiencing suicidal or homicidal thoughts, hallucinations, delusions, obsessions or compulsions; however, during this time, examiners reported that the Veteran was depressed, had anxiety, and was hypervigilant.  The Veteran also indicated that he experienced sleep impairment, nightmares, intrusive thoughts, flashbacks, forgetfulness, panic attacks, and difficulty concentrating.  During this time examiners assigned the Veteran's symptomatology GAF scores of 48, 50, 55, 65, 70.

A March 2008 VA examination report shows that the Veteran reported continuous difficulty with sleep, including the inability to sleep more than an hour, even with medication, and getting jumpy in his sleep.  He reported experiencing approximately three nightmares every night.  He reported startling easily, and that loud sounds such as a whistling sound or gunshots or fireworks made him jumpy and would cause him to get down and then look around.  He did not feel comfortable with people and crowds.  He reported panic attacks, generally with situations such as heavy traffic or crowds.  He reported flashbacks, generally with heavy traffic and with night driving.  Seeing sand or camouflage suits reminded him and brought back memories of Iraq.  He indicated that his mood fluctuated and he admitted to being irritable and losing his temper easily.  He reported difficulty with his ability to focus and concentrate. 

He denied having suicidal or homicidal thoughts any time.  There was no history of manic symptoms at any time.  Most of his symptoms occurred frequently and on a daily basis.  There was no impairment in his activities of daily living, and he was able to carry out his personal hygiene and to ambulate and take care of his household chores.

With respect to social history, the Veteran completed 12th grade and worked different jobs but had never been married.  He lost a relationship because of his temper problem soon after returning from Iraq.  He currently had a steady girlfriend, but the relationship was tense because of his moods and irritability.  He avoided people and did not go to parties or social gatherings.  He went to church very infrequently and always sat in the back to be able to see everybody and the door.

Mental status examination revealed an alert and fully oriented individual who was dressed casually in an athletic suit that had labels of Iraqi veteran on it.  He was restless and anxious in the interview, and his affect was intense but not depressed. The range of affect was restricted.  There was no evidence of suicidal or homicidal or psychotic thinking.  His thinking was goal directed and logical.  His insight
and judgment appeared to be good.  His psychomotor activity was increased.  He was fully oriented.  His immediate memory was good at 4/4 and short term recall also good at 4/4.  His recent and remote memory appeared to be intact.  His concentration was somewhat impaired. 

He was diagnosed as having chronic PTSD.  His GAF was 6,0 and the highest during the previous year was also 60.  The examiner reported that the Veteran's PTSD had been unremitting and unimproving in the last two years, and the symptoms appeared to be moderate to severe and appear to have caused severe social impairment.  It was difficult to judge impairments from PTSD on his occupational function because he had not worked in over a year and unable to get a job.  There were, however, no impairments in his part-time work soon after returning from Iraq.  He continued to serve in the National Guard at this point.  The examiner indicated that he believed that the Veteran was employable in types of jobs that do not involve people or much stress, if such a job can be found.  Otherwise, he was unfit for most of the jobs because of difficulties with people, irritability, difficulties with concentration.  He was considered competent for VA purposes.

On VA examination in October 2009, the Veteran noted he was anxious and easily startled.  He avoided going into crowds.  He had felt increased anxiety but no classic panic attacks.  He had no hallucinations, suicidal ideation, or paranoia.  Insomnia was present.  The symptoms occurred daily and the severity of the symptoms was mild.  Overall impairment of his symptoms was mild.  Regarding employment, the Veteran indicated that he was presently unemployed and disabled due to mental health; his difficulty being around people and decreased attention and focus impaired his employment functioning.  Socially, the Veteran lived with his girlfriend of several years, was close to his family, and had some friends.  He was not a member of any organizations, but did attend military reunions.  He attended church sometimes.

On mental status examination, the Veteran was normal, well dressed and groomed.  Sensorium was clear.  Behavior was within normal limits.  Interview response was cooperative.  Communication was intact and speech normal in speed and amount. Psychomotor activity was normal and no involuntary movements were seen.  Eye contact was normally maintained.  Mood and affect are entirely within normal limits.  Thought processes were linear and thought content unremarkable.  Neither suicidal ideation nor evidence of psychosis was seen.  Insight and judgment were adequate.  Cognitive functioning was grossly within normal limits.  The Veteran was assigned a GAF of 66 which the examiner noted reflects mild impairment in employment and social functioning due to PTSD.  The examiner also noted that the symptoms occurred daily and the severity of the symptoms was mild.  There was no impairment in thought processes or communication.  Substance abuse was not a factor in the Veteran's condition.  He was competent to handle his own funds.

In weighing the evidence of record, the Board concludes that the Veteran has met the criteria for a 50 percent evaluation for PTSD for the period prior to August 15, 2011.  In this regard, the March 2008 examiner characterized that the Veteran's PTSD symptoms as being moderate to severe and as appearing to cause severe social impairment.  Additionally, the Veteran's VA outpatient treatment records show that he has been assigned GAF scores of 48 and 50.  The Board notes that under DSM-IV a GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Although the record indicates an apparent improvement in the severity of the Veteran's PTSD symptoms and GAF scores, the Board finds that, in whole, his impairment is indicative of occupational and social impairment with reduced reliability and productivity.  It appears that the most prominent and consistent symptoms of the Veteran's PTSD throughout the period on appeal have been daily irritability, anxiety, and panic attacks and social avoidance.  Therefore, by resolving all doubt in favor of the Veteran, the Board finds that the Veteran's symptoms, as a whole, exceed the criteria for the 30 percent rating and more nearly approximate the criteria for the 50 percent rating.  

They do not, however, approach the severity contemplated for the 70 percent rating or the 100 percent rating.  As set forth above, the criteria for a 70 percent rating are met when the Veteran experiences occupational and social impairment with deficiencies in most areas.  In this case, for the period prior to August 15, 2011, the record does not demonstrate impaired thought processes, communication, or judgment; inappropriate behavior; inability to function effectively; neglect of person appearance and hygiene; or difficulty in adapting to stressful circumstances.  The record also does not show any indication of persistent delusions or hallucinations; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; disorientation as to time or place; or memory loss for names of close relative, own occupation or own name. 
Therefore, the Board finds that the Veteran's PTSD symptomatology has met the criteria for an evaluation of 50 percent, but no higher, for the entire period prior to August 15, 2011. 

B.  Since August 15, 2011

For the period since August 15, 2011, the Veteran's PTSD is currently assigned a 50 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Codes 9411.  

An August 2011 VA examination report shows that the Veteran indicated that since his prior VA examination in October 2009, he was living with a different girlfriend than the one he was previously living with.  He denied having any friends currently.  He no longer attended church occasionally unless it was for a funeral of someone that he knew really well.  His relationship with his children was okay, but they preferred to not be around him due to his irritability.  The Veteran reported that irritability had lead to a number of physical fights resulting in loss of friends and difficulties with family significant others.  He reported that he used to go out and participate in social activities.  His stated that sometimes his mother did not trust him to not be violent.  He refused to engage in social activities with his girlfriend due to avoidance of crowds and being away from home.  He reported no changes in employment status or occupational impairment since his October 2009 VA examination.  He indicated that he continued to be unemployed due to disability from PTSD and back problems.  He reported that if he were to return to work, his mental health problems would likely lead to irritability, difficulty being around people, and decreased attention and focus would impair employment functioning.  He had not sought mental health treatment since his previous examination and was not currently taking any medication for mental health problems.

The Veteran also reported feeling detached or estrangement from others, difficulty falling or staying asleep, irritability or outburst of anger, difficulty concentrating, hypervigilence, exaggerated startle response.

On evaluation, the examiner indicated that the Veteran had a depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, difficulty in establishing and maintain effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and impaired impulse control such as unprovoked irritability with periods of violence.  The examiner indicated that the Veteran did not have any other symptoms attributable to PTSD that were not listed above.  The Veteran was capable of managing his financial affairs.

In addition to PTSD, the examiner diagnosed alcohol dependence, without physiological dependence, as were his legal difficulties surrounding DUIs and public drunkenness charges are more likely than not due to PTSD.  b With respect to the level of occupational and social impairment, the examiner reported that the Veteran had occupational and social impairment with reduced reliability and productivity.  She also indicated that the Veteran's social and occupational impairment due to PTSD was likely to result in a GAF of 65; further impairment was likely due to alcohol dependence, reducing the GAF to 60.

At his March 2012 hearing, the Veteran testified that he could not stand to be around people because he would be irritated all of the time and get angry.  He also indicated that he lived with his girlfriend, with whom he argued a lot.  He reported that he had a take an anger management class as a result of a domestic violence incident with his girlfriend.  The Veteran also reported that he had not worked in about six years and was fired from his last job because he could not get along with his boss and other employees.  The Veteran also testified that he did not have a relationship with his family.  He saw his mother once or twice a month and that he had not had a stable relationship with his children in about four or five years.  He stated that he did not have any friends to come to visit him.

In weighing the evidence of record, the Board concludes that the 50 percent evaluation currently assigned appropriately compensates the Veteran for the level of social and occupational/industrial impairment that he experiences as a result of his PTSD for the entire period since August 15, 2011.

In this regard, the August 2011 VA examination report shows that the examiner noted that the Veteran experienced depressed mood, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, difficulty in establishing and maintain effective work and social relationships.  Such symptoms correspond to the criteria for the currently assigned 50 percent evaluation.  The Board acknowledges that the examiner also reported that the Veteran experienced difficulty in adapting to stressful circumstances, including work or a worklike setting, and impaired impulse control such as unprovoked irritability with periods of violence.  Such symptoms correspond to the criteria for the currently assigned 50 percent evaluation.  The examiner, however, specifically indicated that the Veteran's PTSD symptomatology along with his alcohol dependence and GAF scores of 60 and 65 was reflective of occupational and social impairment with reduced reliability and productivity, which directly corresponds to the criteria for a 50 percent evaluation.  The Board finds that the examiner's specific determination as to the Veteran's occupational and social impairment to be highly probative.

The Board has also considered the Veteran's statements (including those made during his March 2012 Travel Board hearing) regarding the severity of his PTSD.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the Board finds that the specific, contemporaneous findings of the trained health care professional who evaluated the Veteran on examination in August 2011 to be more probative than any general lay assertions made by the Veteran in this regard after the fact.

Accordingly, because the Veteran's disability picture does not more closely approximate the criteria for a higher evaluation at any time since August 15, 2011, the preponderance of the evidence is against the claim for an evaluation in excess of 50 percent for PTSD.

Extraschedular Consideration

The Board has also considered whether an extraschedular rating is warranted for the Veteran's PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the rating criteria for the Veteran's PTSD reasonably describe the Veteran's psychiatric disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  Id.


ORDER

The application to reopen the claim of entitlement to service connection for a right knee disability is granted.

An evaluation of 50 percent for PTSD, prior to August 15, 2011, is granted, subject to the applicable law governing the award of monetary benefits.

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 15, 2011, is denied.


REMAND

Service Connection-Right Knee

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. § 3.159 (2011).  
A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that service connection is warranted for a right knee disability, to include as secondary to service-connected left knee disability.  With respect to a current disability, the record reflects that a meniscal tear and degenerative joint disease have been diagnosed.  

With respect to an in-service injury or disease, service treatment records from the Veteran's first two periods of active duty (June 2003 to November 2003 and August 2004 to January 2006) fail to show that the Veteran complained of, or sought treatment for, a right knee disability.  Nevertheless, he contends that such right knee disability was caused by carrying heavy back packs in Iraq.  He also indicated that he often had to jump out of vehicles carrying the 50-pound back packs.  He reported that although he experienced right knee pain at those times, that he did not seek treatment, but only took aspirin.  (See March 2009 VA Form 9 and a February 2010 DRO Hearing Transcript).  The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing right knee pain after carrying 50 lbs back packs).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Additionally, records from the State of Mississippi, Military Department, Office of the State Surgeon, show that in March 2008 and September 2008, a diagnosis of right knee arthrosis was made.  A June 2008 DA Form 7349 (Initial Medical Review-Annual Medical Certificate) shows that the Veteran reported having a knee disability.  He was subsequently given a temporary profile in part due to his right knee disability in July 2008 and January 2009.  The January 2009 profile also indicates that the Veteran had been on a temporary profile for 180 days.  The Veteran was discharged from the Army National Guard in January 2009.

The record shows that the Veteran was provided a VA examination in June 2011 that addressed the etiology of his right knee disability.  In reviewing the examination report, the Board observes that the examiner only addressed whether the Veteran's current right knee disability was caused by his left knee disability and failed to address the Veteran's contentions that his right knee disability is due to carrying 50-pound back packs in Iraq and/or having to jump out of vehicles while carrying such back packs.  Also, although the examiner indicated that he had reviewed the Veteran's claim file, he failed to reference the Veteran's 2008 and 2009 complaints of knee pain and temporary profiles which are contained in service treatment records from his Army National Guard service.  As such, the Board finds that the June 2011 VA examination is inadequate and that another VA medical examination is necessary in order to determine the nature and etiology of the Veteran's current right knee disability.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

TDIU

The Board finds that statements contained in the record, including in VA examination reports, can be construed as raising the issue of entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for consideration.

Accordingly, the case is REMANDED for the following action:

1.  Satisfy VA's duties to notify and assist, pursuant to VCAA, with respect to his claim of entitlement to TDIU.  

2.  Contact the appropriate National Guard office and the U.S. Army Reserves and verify the Veteran's specific periods of active duty for training and inactive duty training.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of his right knee disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examiner should identify all current right knee disorders.  If it is found that the Veteran has a current right knee disability, the examiner should then be requested to furnish an opinion as to whether it is at least as likely as not that such right knee disability is etiologically related to service, to include carrying 50-pound back packs and jumping out of vehicles carrying such back packs.

The examiner should also be requested to furnish an opinion as to whether it is at least as likely as not that the Veteran's right knee disability is proximately caused or worsened by his service-connected left knee disability.  If the examiner finds that the Veteran's right knee disability has been made worse by his left knee disability, to the extent feasible, the degree of worsening should be identified.

Finally, the examiner should provide an opinion as to whether the Veteran's service-connected disabilities prevent him from obtaining or maintaining gainful employment.

All necessary tests should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.  The rationale for all opinions expressed should be set forth.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

4.  After completion of the above, readjudicate the Veteran's claims, considering all of the evidence of record.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


